Broyles, J.
1. It is not shown that there was an abuse of the court’s discretion in overruling the defendant’s motion for a continuance, based on the absence of certain witnesses, it not appearing from the record that all the mandatory provisions of section 987 of the Penal Code of 1910 were complied with by the movant.
*751Decided March 24, 1916.
Accusation, of sale of liquor; from city court of Carrollton— Judge Beall. November 13, 1915.
Smith, Reese & Smith, for plaintiff in error.
G. E. Roop, solicitor, contra.
2. The reopening of the ease to allow additional testimony was within the discretion of the trial judge, and it does not appear that he abused that discretion.
3. Ho consideration can be given the general grounds of the motion for a new trial, as those grounds involve a review of the evidence in the case, and no proper brief of evidence was sent to this court, the only evidence sent up being on a number of typewritten sheets headed “Motion for continuance,” in which the defendant’s testimony on that motion is inextricably mixed with, other testimony set out in a confused mass, without even the names of witnesses, so that it is impossible to tell what witnesses were examined upon the trial or what was their respective testimony.
4. The assignments of error not dealt with above are without merit.

Judgment affirmed.